 BRICKLAYERS AND MASONS LOCAL NO. 2117Bricklayers and Masons Local No.2, affiliated withBricklayers,Masons and Plasterers'International'Union of America,AFL-CIO (Robert L. Willis,Masonry Contractor)andRoger Weidman, d/b/aWeidman Metal Masters. Case17-CC-267June 28, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNOn February 2, 1967, Trial Examiner Arthur M.Goldberg issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel and Respondentfiled exceptions to the Decision and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner, with the followingmodification:The Trial Examiner has found, and we agree, thattheRespondentUnionunlawfullyinducedbricklayers employed by Willis to engage in asecondary work stoppage. In part, the unlawful in-ducement took the form of union disciplinary ac-tion, resulting in $25 fines, against Richard Howe,Arthur L. Gould, and Lucian Doll for working be-hind a picket line at the jobsite. To remedy this un-lawful conduct, the Trial Examiner provided onlythe cease-and-desist order customary in Section8(b)(4) cases. The General Counsel excepts to this,contending that the order should also requirerefunding the fines paid by the three employees. Wefindmerit in this exception. In our opinion, aremedy of this nature is essential to eliminate thisparticular form of inducement and encouragementwhich the Board unanimously agrees is in violationof Section 8(b)(4)(i)(B). If we were to permit theUnion in this case to retain the moneys exactedfrom employees for an unlawful object, effectuationof the purposes of the Act would be diminished tothat extent and the impact of our Decision lost. It isimportant,we believe, to distinguish betweeneconomic losses which are merely an "incident" ofsecondary boycotts and the imposition of a fine,which in itself constitutes the unlawful pressure.We do not order the reimbursement of these finesonly to "compensate" the employees or even toreimburse them for damages which they incurred asa consequence of the Union's attempt to preventthem and others from working. Our order isdirected primarily to the undoing of the Union's un-lawful inducement in the form of a fine to force acessation of business between Rex Robertson andRoger Weidman.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, Bricklayers andMasons Local No. 2, affiliated with Bricklayers,Masons and Plasterers' International Union ofAmerica,AFL-CIO, its officers, agents, andrepresentatives, shall take the action set forth in theTrial Examiner's Recommended Order, as hereinmodified:1.Insert the following as paragraph 2(a) of theRecommended Order:"(a)Rescind the disciplinary action takenagainst Richard Howe, Arthur Gould, and LucianDoll by refunding the fines assessed against them."2.Renumber the paragraphs in the Recom-mended Order as "2(b)," "2(c)," and "2(d),"respectively.3.Add the following as the second indentedparagraph in Appendix C:WE WILL rescind the disciplinary actiontaken against Richard Howe, Arthur L. Gould,and Lucian Doll by refunding the fines as-sessed against them.MEMBER BROWN,dissenting:In Section 8(b) of the Act, Congress set forthspecific, sharply delimited categories proscribingunion infringement upon the rights and interests ofboth employees and employers. Section 8(b)(1)(A),for example, protects the Section 7 rights of em-ployees, while the legislative purpose of Section8(b)(4)(B) is the protection of secondary or neutralemployers. Consideration for these different rightsand interests is reflected in the remedies devised forviolations of each section. In 8(b)(1)(A) cases, theBoard enjoins further violations of that section and,in appropriate circumstances, makes employeeswhole for the losses sustained as a result of the un-lawful conduct directed against them. To remedy an8(b)(4)(B) violation, the Board has ordered the1 In adopting the Examiner's findings that Respondent violated the Act,we do not rely on Business Agent Kenyon's reading the letter from Hoist-166 NLRB No. 26ing and Portable Local No. 101, Operating Engineers, to the employeeson May 11, 1966.308-926 0-70-9 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDcessation of the secondary activity; but has neversought to restore or make whole any economiclosses sustained from such secondary activity.Thus, even the neutral employer, whose interestsare principally protected by Section 8(b)(4)(B), isnot reimbursed in Board proceedings for the loss inbusiness suffered as a result of unlawful secondaryboycott. Congress was aware of the economic inju-ries inflicted upon employers by unlawful boycotts,but decided, in Section 303 of the Act, to conferju-risdiction over damage claims to the Federal districtcourts, not the Board.2 If, therefore, we are withoutpower to assess damages in favor of the employer,forwhom Section 8(b)(4)(B) was devised andagainstwhom the unlawful secondary activity isdirected, I can conceive of no justification for mak-ing Section 8(b)(4)(B) the vehicle for compensatingemployees for economic losses they may incur asan incident of a union's unlawful pressure directedat a neutral employer. And it is immaterial that theboycott's side effects are loss of wages and benefitsfrom a forced work stoppage, or medical expensesfor physical injuries received during picketing orforceful inducement, or union fines to secure a walk-out.Clear and effective implementation of theAct, as well as congressional intent, requires thatwe not inject the extraneous element of employeeconsequentialdamages into Section 8(b)(4)(B)remedies, which have heretofore been concernedsolely with ending the unlawful secondary activity.Of course this does not mean that the employee hasno recourse for infringements uponhisrights underSection 8(a)(1)(A) of the Act. But such wrongs arenot germane to this proceeding, which is limited bycomplaint and by findings to Section 8(b)(4)(B).3My colleagues assert, in effect, that the reim-bursement herein is only a means of remedying the8(b)(4)(B) conduct by undoing the Union's unlawfulinducement. But this reasoning would appear to jus-tify the restoration of the myriad other types of em-ployee losses sustained in the course of secondaryactivity.For, the offending union surely gains asmuch towards its secondary objective by causinglost employment as from the imposition of a fine.And lost wages or medical expenses may representa more substantial employee outlay attributable tosecondary activity than the payment of a $25 fine.Reimbursement of these employee losses is equallyvalidated by the majority's "undoing" argument,and cannot be avoided merely on grounds that theyare more difficult to ascertain than lump sum fine.But even assuming quick, easy determination, itmust be evident that any compensation of employeelosses serves only to complicate and confuse the is-sues in an 8(b)(4)(B) case.Iwould enter the traditional cease-and-desistorder in this case. Such an order is directed to thevery conduct found unlawful in the case and will ef-fectively remedy the 8(b)(4)(B) violation.2SeeNational MaritimeUnion ofAmerica,78 NLRB 971,989-9913 In this regard, I find it quite significant that the original charge in thiscase, alleging a violation of Section 8(b)(I)(A) as well as Section8(b)(4)(B), was dismissed by the Regional Director, upon appeal to theGeneral Counsel, only the alleged 8(b)(4)(B) violation was included in thecomplaintTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEARTHUR M. GOLDBERG,TrialExaminer:Upon acharge filed on May 20,1966,1 by Roger Weidman, thecomplaint herein issued on September 13, alleging thatBricklayers andMasons Local No. 2, affiliated withBricklayers,Masons and Plasterers'International Unionof America,AFL-CIO (herein called the Bricklayers orRespondent),violated Section 8(b)(4)(i)(B) of the Na-tional Labor Relations Act,as amended(herein called theAct). It was alleged that Respondent unlawfully inducedand encouraged certain of its members employed byRobert L. Willis,Masonry Contractor(herein called Wil-lis), to honor the picket of another union,Sheet MetalWorkers Local No. 29,AFL-CIO (herein called SheetMetalWorkers),and to cease performing services forWillis, thereby to bring pressure on Roger Weidman,d/b/aWeidman Metal Masters(herein called Weidman),the object of the Sheet Metal Workers picket. The allegedunlawful conduct consisted of acts of inducement at thejobsite by the Bricklayers business agent and of chargesand fines against employees of Willis. Respondent ad-mitted that its business agent had visited the jobsite butdenied that he there induced or encouraged employees tostrike or refuse to perform services for Willis. Answeringfurther, the Bricklayers admitted that charges, uponwhich fines were levied,were brought against employeesbut averred that these charges were based on acts by theemployees against their union and its business agent andwere protected by the first proviso to Section 8(b)(1)(A)of the Act.At the opening of the hearing General Counselamended the complaint to allege violations of Section8(b)(4)(ii)(B) of the Act by Respondent. The assertedmisconduct consisted of threats on two occasions by theBricklayers business agent directed to Willis. These as-serted violations were in turn denied by Respondent.All parties participated in the hearing conducted byTrial Examiner Arthur M. Goldberg,atWichita,Kansas,on October 31 and November 1, 1966, and were affordedfull opportunity to be heard, to introduce evidence, to ex-amine and cross-examine witnesses,and to present oralargument.Oral argument was waived,General Counselfiled a brief,and the Respondent filed proposed findingsof fact and a brief in support thereof.2Based upon the entire record in the case, my reading ofthe briefs,and proposed findings of fact, and from my ob-servation of the witnesses and their demeanor,Imake thefollowing:FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERSThe complaint alleged, the parties stipulated, and I findthat:1Unless otherwise noted all uates were in 1966'Respondent's proposed findings1, 2, 5-10, 12,and 13 are accepted,proposed findings 3,4, and I 1 are accepted in part and rejected in part, anas found in the instant Decision BRICKLAYERS AND MASONS LOCAL NO. 2119a.Construction and Development, Inc. (herein calledC & D), was at all times material herein engaged in thebuilding and construction industry in Wichita, Kansas,where it was the general contractor for the constructionof the Sweetbriar Shopping Center (herein called Sweet-briar).The cost of Sweetbriar was $925,000, of which$100,000 was land cost.b.Robert L.Willis,Masonry Contractor (hereincalledWillis), was at all times material herein engaged inthe building and construction industry in Wichita, Kan-sas, where, pursuant to a contract with C & D, Willis wasengaged in the installation of certain brick and masonrywork at Sweetbriar. The cost of that brick and masonrywork was no less than $47,000.c.Rex Robertson Plumbing and Heating, Inc. (hereincalled Robertson), was at all times material herein en-gaged in the building and construction industry inWichita, Kansas, where, pursuant to a contract with C &D in the amount of $120,000, Robertson was engaged ininstallingheating and air-conditioning equipment atSweetbriar,aThe complaint alleges and I find that Roger Weidman,d/b/a Weidman Metal Masters (herein called Weidman),is a sheet metal contractor engaged in the building andconstruction industry in Wichita, Kansas. At all timesmaterial herein, Weidman was engaged in the installationof duct work at Sweetbriar pursuant to a contract withRobertson. In the conduct of his business Weidman an-nually purchases goods or services valued in excess of$50,000 from sources outside the State of Kansas.I find that C & D, Robertson, Willis, and Weidman areeach, and at all times material herein have been, a personengaged in commerce or in an industry affecting com-merce within the meaning of Section 8(b)(4)(B) of theAct.3I find that Weidman was at all times material herein anemployer engaged in commerce and in an industry affect-ing commerce within the meaning of Section 2(6) and (7)of the Act.II.THE LABOR ORGANIZATIONSINVOLVEDBricklayers and MasonsLocalNo. 2, affiliated withBricklayers,Masons and Plasterers'International Unionof America,AFL-CIO, andSheet Metal Workers LocalNo. 29, AFL-CIO, are each a labor organization withinthe meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background- Events Prior to May 11Work on the Sweetbriar project began in late 1965. Bythe time of the events herein, Willis had completed a sub-stantial part of the masonry work for which he had con-tracted with C & D. For the work at Sweetbriar, Willis,a member of the Bricklayers himself, employed a crew ofunion brickmasons. It appears that three men, RichardHowe, who was the foreman, Arthur L. Gould, and Lu-cianDoll,were employed steadily at Sweetbriar andother bricklayers were brought onto the job as their ser-vices were needed. On Monday, April 3, Weidman, whodid not maintain contractual relations with a labor or-ganization, commenced work at Sweetbriar on his sheetmetal subcontract from Robertson.The first picket appeared at Sweetbriar during the af-ternoon of Friday,April 8, 4John J. Kenyon, the Respond-ent's business agent, was visiting the jobsite at the timeto check on job conditions and to complain to Howe thathis use of the forklift was an invasion of the work jurisdic-tion of Hoisting and Portable Local No. 101 of the Inter-national Union of Operating Engineers (herein called theOperating Engineers). Howe rejected Kenyon's protestssaying he would do any work he was big enough to per-form.When the picket appeared Kenyon opined it wasfrom the Sheet Metal Workers but that he would have tocheck to make sure.5 Kenyon then left the jobsite, Howeconfirmed the picket was from the Sheet Metal Workers,and the bricklayers worked out the day using mortarpreviously prepared.The following week the picket appeared at varioustimes on April 12, 13, and 14, but on none of these occa-sions was Sweetbriar picketed for the entire day. At vari-ous times during that week Howe or the job steward forthe Bricklayers at Sweetbriar called Kenyon from apublic telephone in C & D's office at the jobsite. The em-ployees tried to determine whether the picketing waslegal and what action they should take on the picketing.Kenyon would reply that "it was everybody's moralobligation to get behind the picket who had a union cardin his pocket."6Weidman worked through the picketing until Friday,April 15, when Robertson, saying he was under greatpressure from C & D and from the Plumbers Union, toldWeidman to take some action to remove the picket orRobertson would be forced to cancel their agreement.Weidman suggested that he have his men at Sweetbriar atnight and switched to evening hours on Monday, April18.At a Bricklayers meeting on Tuesday, April 19, LucianDoll asked for a union ruling as to whether the menshould leave as soon as the picket appeared or were tofirst use already mixed mortar. The local union approveduse of the mortar.During the days that followed the local Roofers Unionplaced a picket on Sweetbriar directed against Best Roof-ing Company (herein called Best). Gould, one of thebrickmasons employed by Willis, spoke to Best's em-ployees urging them to affiliate with the Roofers Union.On April 28, Kenyon mailed letters to Howe, Gould,3 Sheet Metal Workers International Association, Local Union No299 (S MKisner (deceased), d/b/a S M. Kisner &Sons), 131 NLRB1196.4Howe, Doll, Gould, and Weidman all testified that April 8 was thedate of the first picketing John J. Kenyon, the Bricklayers business agent,and Ronnie R. Weems, business manager of the Sheet Metal Workers,stated that the picketing commenced on April 12, the following TuesdayKenyon was sure it could not have been on April 8, because he was awayfrom Wichita on that day. While it is entirely immaterial to the issues inthis case, the proponents of the April 8 date were more credible witnessesin their appearance before me. Accordingly, I credit their recollection onthis point.5The picketsign read:WEIDMANMETAL MASTERSis tearingdown Conditions ofSHEET METALWORKERSLOCAL NO. 29 AFL-CIOLocal 29 Does Not Intendto Induce or EncourageEmployees or EmployersNot to Work On this Job!6Howe credibly testified to such a conversation with KenyonMoreover, this statementis similarto that made by Kenyon on thejobsiteon May 11,infra. 120DECISIONS OF NATIONALand Doll, ordering them to present themselves for trialbeforeRespondent's investigating committee on chargesbrought by Kenyon that the three masons had violated ar-ticleXVIII, section 13, of the constitution and rules oforder of the Bricklayers. The letter specified that theviolations had begun on April 12 at 3 p.m. and continuedintermittently through April 15. The cited section of theBricklayers constitution provides:No member of this I.U. [International Union], orof any subordinateunion,shall be allowed to injurethe interest of any other member or union, such asunderminingin the price of wages, or putting up theline more than one course at a time, exceptin casesof obstruction (the line to be used on both sides of awall exceedingnineinches in thickness), or do anyunderhanded act by which the situation of anymember may be placed in jeopardy.7Although at the regular Bricklayers meeting on May 3the three accused members asked for explication of thecharges against them, Kenyon would only recite the sec-tionof the Union's constitution already referred to in theApril 28 letter.B.The Events of May 11Finding that nightwork was leading to a loss on his con-tractwith Robertson,Weidman returned his men todaywork after May 10.The brickmasons, who had not worked at Sweetbriaron May 9 or 10, returned to the project on May 11. Thesame day the Sheet Metal Workers picket reappeared.Thereupon, the job steward, CletusMertes, calledKenyon and asked that he come to the jobsite. About 1 Ia.m. that day the picket left and Kenyon drove onto acorner of the jobsite. Kenyon first showed to Howe aletter from the Operating Engineers business agent com-plaining about Howe's use of the forklift. Thereafter thebricklayers assembled around Kenyon's car and he readthem the letter from the Operating Engineers as well asone from Weems of the Sheet Metal Workers." I find thatthese letters are ill-concealed references to the continuedpresence of the bricklayers behind the Sheet Metal Work-ers picket and that Kenyon's reading these letters to themembers on the jobsite was inducement and encourage-ment within the meaning of Section 8(b)(4)(i) of the Act."Kenyon also told the Bricklayers that it was the moralobligation of every person who carries a card to leave thejob when it is picketed."9 This statement by Kenyon con-stituted unlawful inducement and encouragement of theemployees to cease working and thus violated Section8(b)(4)(i)(B).Northeastern Washington-Northern IdahoBuildingandConstructionTradesCouncil7Two other paragraphs of this clause do not appear to have any bearingon these proceedings."See Appendix A and BRespondent's proposed finding of fact 8.°Both Kenyon and Weems followed Gould on the witness stand.Kenyon did not deny making the calls nor did Weems deny receipt of thecall to him I credit Gould and accept Kenyon's words as evidence ofRespondent's object in its conduct toward the brickmasons employed onthe Sweetbriar project;namely, to cause them to strike as long as theSheet Metal Workers were picketing Weidman.In this regard I note that Sheet Metal Workers picketed Sweetbriar untilWeidman removed his employees from daywork and only had them per-form their services at the jobsite after normal working hours This changewas brought about directly by Robertson's warning to Weidman that if thepicket were not removed,Robertson,because of the pressure on him fromLABOR RELATIONS BOARDNorthwestern Construction of Washington, Inc.),152NLRB 975, 980-981.After Kenyon left the jobsite, the brickmasons deter-mined to work out their mortar and leave the job. Gouldand Cletus Mertes left Sweetbriar about 2 p.m. and wentto Respondent's office where they informed Kenyon thatthe men had walked off the job and asked that he pass thisinformation on to the otherbusinessagents who had beencomplainingabout the brickmasons. Mertes asked thatthe otherbusiness agentsnow be asked to get their menfrom behind the picket. With Gould and Mertes present,Kenyon called a number of the other union representa-tives.One call was to Weems of the Sheet Metal Work-ers.Kenyon told Weems that the bricklayers had left thejob, a little bit late, but they had left and Kenyon wantedWeems to know that they had done so.10The bricklayers stayed off the Sweetbriar project onMay 12, and on May 13 all trades were off the projectbecause on that day, for the only time during the picket-ing, the picket was at the jobsite before work began in themorning.0C.The TrialOn May 14 trial was had beforeRespondent's in-vestigating committee on the charges brought by Kenyonon April 28 against Howe, Gould, and Doll.The charges, the trial, and the fines which were leviedon the employees as a result thereof are material hereinonly to the extent that they were occasioned by the menhaving worked behind the Sheet Metal Workers picket,as alleged by General Counsel. If on the other hand thefacts supportRespondent's contentionthat theintraunionproceedings were brought about by the three employeeshaving harassed Kenyon and threatened his position andtheir having engaged in organizational activities amongthe unorganized on the Sweetbriar project, this conductfalls outside the purview of the Act.As noted, the charges mailed to the employeesspecified that their misconduct had begun on April 12, at3 p.m., and continued intermittently through April 15.Thistime period is consistentwithRespondent's positionthat the Sheet Metal Workers picket first appeared atSweetbriar during the afternoon of April 12 and Weid-man's credited testimony that he took his men offdaywork at Sweetbriar after April 15. In discreditingKenyon's testimony that the charges were brought in partbecause the men had jeopardized the legality of a sisterunion's informational picketing,Inote that the charges,which are dated April 28, do not encompass the period ofthe Roofers picketing on April 20 through 25, at whichthe general contractor and the Plumbers Union, would be forced to cancelhis subcontract to Weidman.Thus,Weidman ceased doing business withRobertson on the basis of their original arrangement,a disruption of an ex-isting business relationship within the purview of Section 8(b)(4)(B) of theActLocal 3,InternationalBrotherhood of ElectricalWorkers,AFL-CIO (New York Telephone Company),140 NLRB 729, 730, enfd.325 F.2d 561 (C.A 2)Moreover, Respondent's object toadd to this pressure onWillis, C & D,and Robertson to cease doing business with each other and with Weidmanmaybe inferred from its actsNew York Mailers' Union No 6, 1T U (N.Y.Herald Tribune) v. N.L.R.B,316 F.2d 371, 372 (C A.D.C.). Thus,Respondent's encouragement and inducement of Willis employees to en-gage in a work stoppage and the work stoppage itself had as a necessaryobject forcing or requiring Willis to cease doing businesswith C & D forthe object of forcing Robertson to cease doing business with Weidman BRICKLAYERS AND MASONSLOCALNO. 2121time Gould testified he urged the nonunion roofers on thejob to join the Roofers Union.At the trial the accused insisted on tape recording theproceedings. It was agreed by Respondent and the threeaccused men that the tapes would remain in Respondent'spossession under seal to be available for use in an appealfrom an adverse decision by Respondent's investigatingcommittee. However, Kenyon destroyed the tapes aftertheBoard'sRegionalDirector dismissed the instantcharges and an accompanying charge that the Respond-ent had coerced or restrained the employees by chargingand fining them. Kenyon stated that he first played thetapes and finding them replete with obscenities receivedpermission from the chairman of the investigating com-mittee to destroy the recordings to maintain the purity ofthe Bricklayers archives. I do not credit Kenyon's ex-planation for his having eliminated this evidence.Rather, I conclude that Kenyon's destruction of thetapes gives rise to an inference" that had the recordingsbeen made available by Respondent they would have sup-ported the testimony of the three accused union membersthat they were told by Healy, the chairman of the in-vestigating committee, at the opening of the trial that theywere accused of working behind a picket. And further,the destroyed evidence would have buttressed theirtestimony that Kenyon, in presenting the case againstthem, spoke of a time when the Respondent had used apicket similar to that at Sweetbriar to secure recognitionfrom a recalcitrant employer and had done so onlybecause the other crafts honored the Bricklayers picket.Accordingly, I find that the entire intraunion proceed-ing against Howe, Doll, and Gould, including the charges,the trial, and the fines of $25, was occasioned by theirhaving worked behind the Sheet Metal Workers picket.In a number of cases12 decided subsequent to its decisioninLocal 248, UAW (Allis-Chalmers ManufacturingCompany),149 NLRB 67, enforcement denied 358 F.2d656 (C.A. 7), cert. granted 385 U.S. 810, the Board,without explication, has adopted Trial Examiners' Deci-sions holding the threat to fine members for working be-hind the picket line of a sister union was unlawful ind'ice-ment or encouragement within the meaning of Section8(b)(4)(i)(B) where the object of that threat of intrauniondiscipline was to cause the threatened employee to ceaseperforming services for his own employer so as to applypressure to the picketed employer. If it be so for thethreat is it not more so for the act. I am bound by the citeddecisionsand find that the intraunion disciplinaryproceedings violated Section 8(b)(4)(i)(B).D. The Alleged Coercion of WillisIn support of his amendment to the complaint allegingviolation of Section 8(b)(4)(ii)(B) of the Act, GeneralCounsel presented the testimony of Robert L. Willis, themason contractor.Willis told of having received a call on April 13 fromKenyon. Kenyon asked Willis to come to Respondent'soffice.Willis went first to Sweetbriar where he learned ofthe picketing from Howe and then went on to Kenyon'soffice.Kenyon told Willis of the trouble at Sweetbriar andasked if Willis could get the bricklayers off the job untilKenyon straightened out the situation.Willis explainedthat his was a performance contract and he couldn'tpossibly pull any bricklayers off.Ido not find that Kenyon's request was a threat.Rather, thiswas an appeal thatWillisexercise hismanagerial discretion and remove his employees from thejob. As such,no finding of violation can be based thereon.International Brotherhoodof ElectricalWorkers, Local11 (L.G. ElectricContractors,Inc.),154 NLRB 766,776; cf.Warehouse Employees Union,Local 730, Team-sters(C.R.Sheafferand Son),136 NLRB 968, 974.Willis furthertestified that on June 8 Kenyon againcalledWillis at home and this time warned that if Willisput the bricklayersbackon Sweetbriar"he'd fine the hellout of LWillis] and the brick masons."Were I to creditthis testimonyby Willisitwould support the allegationsof the amended complaint. However,I find itimpossibleto give credence to this evidence.At the time Kenyon is alleged to have made this threatthere had been no picketing for a considerable period oftime.Moreover, subsequent to their walkout on May 11,Willis' brickmasons had worked on Sweetbriar during themonth of May and had been on the job on June 6 and 7 aswell. Thus, the statement attributed to Kenyon bears norelationship to the facts of the situation and lacking cor-roboration I assign no probative value to it.However,I have found" that Kenyon on May 11 in-duced and encouraged Willis' employees to engage in astrike.Thisinducement was successful. As stated inRespondent's proposed finding of facts 9,which I accept:On May 11, after Kenyon left [,] the Sheet MetalWorkers picket returned and the Bricklayers on thejob got together and decided to leavethe job. TheBricklayers left the job about 3:00 o'clock p.m. onMay 11, 1966.The Board has consistently held that a strike against asecondary employer constitutes restraint and coercionwithin the meaning of Section 8(b)(4)(ii)of the Act.14Accordingly, I find that by thework stoppage starting onMay 11,Respondent violated Section 8(b)(4)(ii)(B) of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with the operations ofC & D, Robertson, Weidman, and Willis set forth in sec-tion I, above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V.THE REMEDYHaving found that Respondent engaged in certain un-11N.L R.Bv. SamWallick, d(bla Wallick and Schwalm Company,198F.2d 477, 483 (C A3); Bechtel Corporation,141 NLRB 844, 852, fn. 9.12United Brotherhood of Carpenters and Joiners of America,AFL-CIO, Local 1389 (Kroeter Construction Company),160 NLRB 1,Salem Building Trades Council, AFL-CIO (Lantz Construction Com-pany),153 N LRB 531,Lane-Coos-Curry-Douglas Counties Building &Construction Trades Council, AFL-CIO (Ramsey-Waite Co., Inc.),151NLRB 547,The Columbus Building and Construction Trades Council,AFL-CIO (Merchandise Properties,Inc.),149 NLRB 8213Section III,B, supra.14 International Brotherhood of Electrical Workers, Local 313 (JamesJulian, Inc.),147 N LRB137, 142,International Brotherhood of Electri-cal Workers,Local I I(L.G. Electric Contractors,Inc.),154 NLRB 766,777.- 122DECISIONSOF NATIONALLABOR RELATIONS BOARDfair labor practices,Iwill recommend that it cease and de-sisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Construction and Development,Inc.,Robert L.Willis,Masonry Contractor,Rex Robertson Plumbingand Heating,Inc., and Roger Weidman,d/b/a WeidmanMetal Masters, are,each of them, engaged in commercewithin the meaningof the Act.2.Respondent Bricklayers and MasonsLocal No. 2,affiliated with Bricklayers,Masons and Plasterers'Inter-national Union of America,AFL-CIO,and Sheet MetalWorkersLocal No. 29, AFL-CIO, arelabor organiza-tions within the meaning of Section2(5) of the Act.3.By inducing and encouraging employees of Willis tostrike, with an object of causing Robertson to cease doingbusinesswithWeidman,theRespondent Bricklayershave engaged in unfair labor practices within the meaningof Section 2(6) and(7) and Section 8(b)(4)(i)and (ii)(B) ofthe Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law,it is recommended that Respondent,Bricklayers andMasons Local No. 2, affiliated withBricklayers,Masons and Plasterers'International Unionof America,AFL-CIO,itsofficers,agents, and repre-sentatives,shall:1.Cease and desist from engaging in, or inducing orencouraging individuals employed by Robert L.Willis,Masonry Contractor,or any other person engaged incommerce or in an industry affecting commerce to engagein, a strike or refusal in the course of their employment touse, manufacture,process, transport, or otherwise handleor work on materials,or to perform any services; andfrom threatening,coercing,or restrainingWillis or anyother person, where an object in either case is to force orrequire Rex Robertson Plumbing and Heating, Inc., orany other person,to cease doing business with RogerWeidman,d/b/a Weidman Metal Masters.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Post at its business offices and meeting halls inWichita, Kansas, copies of the attached notice marked"Appendix C."15 Copies of said notice, to be furnished bythe Regional Director for Region 17, after being signedby a duly authorized representative of the Respondent,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter,in such conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered,defaced,or covered byany other material.(b)Sign and mail copies of said notice to the RegionalDirector for Region 17 for posting by Construction andDevelopment, Inc., Rex Robertson Plumbing and Heat-ing, Inc., Robert L. Willis, Masonry Contractor, andRoger Weidman,d/b/aWeidman Metal Masters, thesecompanies willing, at all locations where notices to theirrespective employees are customarily posted.(c)Notify the Regional Director for Region 17, in writ-ing, within 20 days from the date of receipt of this Deci-sion,what steps Respondent has taken to complyherewith.1615 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order "16 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 17,in writing,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."APPENDIX AINTERNATIONAL UNION OF OPERATING ENGINEERSAffiliated WithThe AFL-CIOHoistingAnd PortableLocal No. 101101 East ArmourKansas City,Mo. 64111Logan 1-3552606 BurtonWichita, KansasMay 10, 1966Mr. John Kenyon,Business RepresentativeBricklayersLocal Union No. 2604 Burton St.Wichita, KansasDear Mr. Kenyon:Ihave noticed on different occasions one of yourmembers has continuously operated a forklift on aconstruction job at 22nd and Amidon Sts. Time aftertime I have observed this member of yours doing theengineer'swork. He not only was satisfied with thisbut was hoisting and lowering materials for non-union crafts working on the job behind a picket.Mr. Kenyon,if you will note on page 76 in the greenbook "Plan for Settling Jurisdictional Disputes of theBuilding and Construction TradesDept. AFL-CIO"that the Operating Engineers have jurisdiction overthemotive power of all derricks,cement-mixers,hod-hoists,pumps,and other machines used on con-struction work.Surely, you have more control over your member-ship than this!In the future,Iwill have only one al-ternative if this is to continue-the Bricklayers LocalNo. 2 can expect no support from the Operating En-gineers Local 101. 1 don'tbelieve that you can saythat you have had any problem with our people re-garding your work. If you do, I assure you somethingwill be done about it. BRICKLAYERS AND MASONS LOCAL NO.2Trusting that you and your Local Union will dosomething about this terrible situation at once andthanking you in advance, I remain123Ronnie WeemsBusiness AgentSheet Metal LocalUnion #29Fraternally yours,/s/Olin MilesOlin MilesBusiness AgentHoisting&Portable En-gineersLocal No. 101APPENDIX BAPPENDIX CNOTICE TO ALL MEMBERS OF BRICKLAYERS ANDMASONSLOCALNO. 2,AFFILIATEDWITHBRICKLAYERS, MASONS AND PLASTERERS' INTERNA-TIONAL UNION OF AMERICA, AFL-CIO, AND EM-PLOYEES OF ROBERT L. WILLIS, MASONRY CONTRAC-TORBricklayers Union # 2c/o John Kenyon604 Burton Ave.Wichita, KansasMay 12, 1966Dear Sirs:In years past the success of organized labor, espe-cially the building trades industry, has depended lar-gely on the fact that all crafts supported each other.When the cry echoed, help was received. In recentyears anti-union laws designed to tear down yourunion have been passed. These laws make it virtuallyimpossible for one craft to support another on aunified basis. The support must come from each andevery craftsman on an individual basis, it is quitenecessary that each individual grant this support.Without this support the end result, in the nearfuture, shall be that the force of your union willbe weakened to the point that the thin walls of yourstomach may feel pain.Sheet Metal Workers, Local #29 pledges its fullsupport to all other crafts. This pledge may becomehard to fulfill because of a small percentage of ourmembers with weak knees and limber spines whohave used, and will in the future use the fact thatunion bricklayers did not give their individual sup-port to the Sheet Metal Workers when help wasneeded.Iask that Union Bricklayers Local #2 supportthe Sheet Metal Workers Local #29 so that themembers of Local #29 will be able to support youwhen the time comes.Sincerely,/s/Ronnie WeemsPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT engage in, or induce or encouragethe individuals employed by Robert L.Willis,Masonry Contractor, or any other person,to engagein, a strike or refusal in the course of their employ-ment to use, manufacture, process, transport, orotherwise handle or work on any goods, articles,materials, or commodities, or to perform any serv-ices; or threaten, coerce, or restrain Willis or anyother person, where an object is to force or requireRex Robertson Plumbing and Heating, Inc., orany other person, to cease doing business withRoger Weidman, d/b/a Weidman Metal Masters.BRICKLAYERS AND MASONS LOCALNO. 2, AFFILIATED WITHBRICKLAYERS, MASONS ANDPLASTERERS' INTERNATIONALUNION OF AMERICA, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.Ifmembers have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 610 FederalBuilding, 601 East 12th Street, Kansas City, Missouri64106, Telephone FR 4-5181.